Citation Nr: 0811799	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for an upper back/neck 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1970 to October 1976 and from December 1976 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and November 2005 rating 
decisions by the Roanoke, Virginia Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for the disorders listed 
above.

The issue of service connection for an upper back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
claimed left knee disorder is not a result of any established 
event, injury, or disease during active service.

2.  The evidence of record demonstrates that the veteran's 
claimed right knee disorder is not a result of any 
established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service, nor may service incurrence of arthritis be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A right knee disorder was not incurred in or aggravated 
by active service, nor may service incurrence of arthritis be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in February 2005 that fully addressed all 
four notice elements.  The letters informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  Although a 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in March 2006 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including degenerative arthritis, become manifest 
to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Left and Right Knee Disorders

In this case, service treatment records show that in 
November 1970, the veteran skinned a knee during the sixth 
week of basic training.  A treatment record from 
December 1970 indicated that the veteran had pain in both of 
his knees for the previous seven days.  He said that he could 
not keep up in runs because his pain increased.  An X-ray of 
his knees in March 1980 was within normal limits.

On service dental health questionnaires dated in August 1988, 
September 1989, and December 1991, the veteran indicated that 
he did not have arthritis or painful joints.  Service 
examiners indicated on Reports of Medical Examinations in 
November 1978, October 1986, and January 1992 that the 
veteran had normal lower extremities.  The veteran indicated 
on Reports of Medical History (RMH) dated in November 1978, 
October 1986, and January 1992 that he did not have "trick" 
or locked knee.

During a VA outpatient visit in October 2001, the veteran 
complained of bilateral knee pain.  The examiner noted that 
the veteran had normal joints, no edema, cyanosis, deformity, 
or trauma.  It was observed that the veteran had crepitus of 
the right knee and bilateral knee pain, right worse than 
left.

A VA treatment note from August 2002 stated that the veteran 
would run from two to six miles a day.  He said that he 
injured his knee while running the previous week, but he 
continued to run on it.  The examiner noted that the veteran 
walked with a left antalgic gait secondary to left knee pain.

In a January 2003 statement, the veteran related that on 
December 14, 1970, he was riding in a military vehicle when 
he fell out.  He said he landed on his back and then slipped 
onto his knees on asphalt.  He indicated that since that time 
his knees swelled and were painful and that during a physical 
in November 2002, the doctor told him that she never felt 
anything like how his knee felt when it moved.  He also 
commented that running with boots and combat gear did not 
help his knees.

In February 2003 and September 2004, the veteran told a VA 
examiner that he had to ice his knee occasionally.  He also 
used a brace and would take Aleve.  He indicated that he 
would exercise by running, mountain biking, and hiking.

The veteran stated in his June 2003 notice of disagreement 
that he injured his right knee on November 30, 1970.  He said 
that he was thrown out of a military vehicle and landed head 
and knees down on the pavement.  He indicated that he was 
treated two weeks later for bilateral knee pain related to 
the traumatic injuries he received on November 30, 1970.  He 
stated that he knew that going to sick call would be 
detrimental to his career as a Marine.  He said that he 
treated his knees himself, and he experienced continuous pain 
and limitation of motion.

In his VA form 9 submitted in March 2004, the veteran said 
that there was no conflict between his January 2003 and 
June 2003 statements.  He said that he had experienced 
continuous symptomatology of a bilateral knee disorder since 
the time of the injury.

In a March 2005 letter, the veteran stated that he knew that 
his January 2003 and June 2003 statements differed.  He said 
that when he wrote his January 2003 statement, he did not 
remember that he first landed on his back and head and then 
flipped onto his knees on the road.  It happened a long time 
ago, and memories were coming back to him.  He stated that 
after the November 1970 accident, he could not walk for a 
while.  He could not walk up stairs, and he could not keep up 
on runs.  He noted that there was no mention of his accident 
in his records.  He said that all of the running, lifting, 
and marching during his active duty could be a factor.

A statement from one of the veteran's co-workers received in 
June 2005 indicated that the veteran experienced knee pain.  
It was mentioned that the veteran had to wear knee supports 
to satisfy his work responsibilities.

On VA examination in February 2006, the physician reviewed 
and commented on the veteran's medical history both during 
and after active duty.  She observed that the veteran had 
experienced at least two isolated knee injuries while in 
service, but interim physical examinations did not mention 
anything about the veteran's knees or any chronic knee 
condition.  She noted that the veteran remained active as a 
runner and had at least one injury to his knees after leaving 
active duty, although the veteran has complained of continual 
knee pain.

The physician stated that she could not specifically identify 
the etiology of the veteran's bilateral knee disorder without 
resorting to mere speculation.  She said that the veteran 
could have potentially had trouble with his knees during his 
military career that was not symptomatic enough to require 
ongoing treatment, but that was mere speculation.  She 
observed that the level of activity that the veteran pursued 
after leaving active duty was enough to cause knee trouble.  
She also said that the veteran's post-service activity could 
aggravate an underlying knee condition, but there is no way 
to know what that underlying condition may be since no 
diagnosis of the knees was ever rendered during active duty.  
She concluded that there simply was not enough evidence to 
document a continued problem with the veteran's knees that 
originated in the military.  She opined that there were too 
many sporadic incidences of complaints of knee pain and knee 
treatments with significant gaps in between those complaints 
and treatments to create a direct link in terms of ongoing 
knee problems, especially in the face of lack of diagnosis.

Based on the evidence of record, the Board finds that the 
veteran's current claimed left and right knee disorders are 
not a result of any established event, injury, or disease 
during active service.  In this matter, the Board finds the 
February 2006 VA examiner's opinion persuasive.  The examiner 
reviewed and commented on all available treatment records 
from active duty and after service.  Adequate reasons and 
bases were provided for her opinion.  The examiner opined 
that it would be mere speculation to provide an etiology 
opinion linking the veteran's current complaints with any 
established event during his active service.  Without medical 
evidence providing a link between the veteran's current 
symptoms and an established diagnosis or event during his 
active duty, service connection cannot be granted on a direct 
basis.  See Hickson v. West, 12 Vet. App. 247, 253 (1999.).

The Board has considered whether service connection for left 
and right knee disorders could be established on a 
presumptive basis.  To establish service connection for 
arthritis on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  In this case, the January 1992 separation 
physical revealed normal lower extremities.  No medical 
evidence demonstrates that the veteran experienced arthritis 
in his bilateral knees to a compensable level within a year 
after his honorable discharge from active duty.  Therefore, 
service connection for left and right knee disorders cannot 
be established on a presumptive basis.

The Board observes that the veteran stated in January 2003 
that on December 14, 1970, he fell out of a military vehicle 
and landed on his back before slipping on to his knees.  
However, the Board also notes that the veteran stated in 
June 2003 that on November 30, 1970 he was thrown from a 
military vehicle and landed on his head and knees.  Due to 
the inconsistencies in the veteran's statements, the Board 
finds the veteran's statements regarding the etiology of his 
claimed bilateral knee disorder to be less persuasive.  
Additionally, while the veteran may sincerely believe he has 
left and right knee disorders as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.


REMAND

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In the veteran's January 1992 RMH, he checked a box 
indicating that he had "recurrent back pain."  The examiner 
noted on the back of the RMH that the veteran had occasional 
mid-thoracic muscle tension which was easily relieved.

On VA compensation and pension examination in September 2005, 
the veteran reported that his cervical spine had been giving 
him trouble since 1990.  He did not recall any particular 
injury, but he said that his pain could escalate to a 9 out 
of 10 on a 1 (low) to 10 (high) pain scale.  An MRI revealed 
the presence of a posterior broad-based disk bulging at C4 
and C5 with effacement of the ventral thecal sac.  A 
diagnosis of degenerative disk disease of the cervical spine 
was given.  However, while the medical examiner has 
identified the presence of a cervical spine disorder, he 
provided no opinion regarding its etiology.  Thus, the Board 
finds additional development is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).

2.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for a cervical 
spine disorder since February 2006.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be scheduled for a 
VA orthopedic examination by an 
appropriate physician to determine 
whether the veteran has a cervical spine 
disorder that manifested itself during or 
occurred as a result of his active duty 
service.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that a 
cervical spine disorder accounting for 
the veteran's symptoms was incurred in or 
is otherwise related to his period of 
military service.

If the physician determines that it is 
not at least as likely as not that the 
cervical spine disorder was directly 
related to the veteran's military 
service, then the physician is asked to 
opine whether it is at least as likely as 
not (50 percent probability or greater) 
that the claimed cervical spine disorder 
was caused secondary to veteran's 
service-connected lumbar spine disorder.  
If not caused by the lumbar spine 
disorder, the examiner is requested to 
determine if the service connected lumbar 
spine disorder aggravates the cervical 
spine disorder.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


